PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Thompson, Trampas, Allen
Application No. 16/439,632
Filed: 12 Jun 2019
For: Apparatus for Selectively Displaying Associative Vehicle Operation Safety Related Indicia Repeatedly Visually Perceptible to a Vehicle Operator
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.78(b), filed April 8, 2021, to restore the right of priority to prior-filed provisional Application No. 62/682,809, filed on June 8, 2018.   

The petition is DISMISSED.

This pending application was filed more than twelve months after the filing date of the prior provisional application, for which benefit is now sought.  However, since this pending application was filed within two months of the expiration of the prior provisional application, this is an appropriate petition under the provisions of 37 CFR 1.78(b).

A petition under 37 CFR 1.78(b) to restore the right of priority to a prior provisional application requires:


(1) 	the reference required by 35 U.S.C. § 119(e) and 37 CFR 1.78(a)(3) of the prior-filed provisional application, which must be filed in an Application Data Sheet, unless previously submitted;
(2)  	the petition fee set forth in § 1.17(m); and
(3) 	a statement that the delay in filing the nonprovisional application or international application designating the United States of America within the twelve-month period set forth in 37 CFR 1.78(a)(1) was unintentional (the Director may require additional information where there is a question whether the delay was unintentional).


Applicant previously filed a petition under 37 CFR 1.78(c) on June 12, 2019.  However, the petition was treated as a petition under 37 CFR 1.78(b), and dismissed in a decision mailed on October 3, 2019.  The petition was dismissed because Applicant did not provide a statement that “the delay in filing the nonprovisional application or international application designating the 

With the instant petition, Petitioner has submitted the proper statement of unintentional delay.

However, the instant petition must be dismissed because it is not properly signed.  Pursuant to 37 CFR 1.4(d)(2)(iii), the signer’s name must be “[p]resented in printed or typed form preferably immediately below or adjacent the S-signature….”  Here, Applicant only signed with an S-signature, without printing or typing his name immediately below or adjacent the S-signature.  A properly signed petition must be presented on renewed petition.

In addition, the Office is requesting that Applicant provide an additional explanation regarding the extended period of delay between the mailing of the decision dismissing the initial petition, on October 3, 2019 and the filing of the renewed petition on April 8, 2021. 

The legislative history of Public Law 97-247, § 3, 96 Stat. 317 (1982), reveals that the purpose of the unintentional delay revival provision is to permit the Office to have discretion to revive abandoned applications in appropriate circumstances, but places a limit on this discretion stating that "[u]nder this section a petition accompanied by [the requisite fee] would not be granted where the abandonment or the failure to pay the fee for issuing the patent was intentional as opposed to being unintentional or unavoidable." H.R. Rep. No. 542, 97th Cong., 2d Sess. 6-7 (1982), reprinted in 1982 U.S.C.C.A.N. 770-71. A delay resulting from a deliberately chosen course of action on the part of the applicant is not an "unintentional" delay within the meaning of 37 CFR 1.137. The same principle applies to petitions to restore the right of priority to a prior filed provisional application on the basis that the delay was unintentional.

Where the applicant deliberately permits an application to become abandoned (e.g., due to a conclusion that the claims are unpatentable, that a rejection in an Office action cannot be overcome, or that the invention lacks sufficient commercial value to justify continued prosecution), the abandonment of such application is considered to be a deliberately chosen course of action, and the resulting delay cannot be considered as "unintentional" within the meaning of 37 CFR 1.137. See In re Application of G, 11 USPQ2d 1378, 1380 (Comm’r Pat. 1989). An intentional course of action is not rendered unintentional when, upon reconsideration, the applicant changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988).

Therefore, any renewed petition must be accompanied by an adequate explanation that the delay in filing the renewed petition was unintentional.

If reconsideration of this decision is desired, a renewed petition under 37 CFR 1.78(b) is required.  No further petition fee is due on renewed petition.

Further correspondence with respect to this matter should be delivered through one of the following mediums:
By mail:		Mail Stop PETITIONS
			Commissioner for Patents
			Post Office Box 1450			
			Alexandria, VA 22313-1450

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web

This application is being forwarded to Group Art Unit 2689 for examination.

Any questions concerning this matter may be directed to Attorney Advisor Cliff Congo at (571) 272-3207.  

/DOUGLAS I WOOD/Attorney Advisor, OPET